Case 2:19-bk-52861           Doc 22   Filed 07/23/19 Entered 07/24/19 08:00:52         Desc Main
                                      Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: July 23, 2019



________________________________________________________________
                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

In Re:                                        :
                                              :         Case No. 19-52861
Jose R. Villavicencio                         :
                                              :         Chapter 7
                                              :
                                              :
                                              :         Judge Hoffman


         ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL (DOC #20)

         This matter came before the Court upon Matthew J. Thompson and Nobile & Thompson

Co., L.P.A.’s Motion to Withdraw as Counsel filed on June 27, 2019 (ECF Doc. #20).

         The Court finds that all parties in interest have been served with this motion and that no

objections to the Motion have been filed.

         Wherefore, the Court hereby orders that the Motion is sustained and that Matthew J.

Thompson and the law firm of Nobile & Thompson Co., L.P.A. are hereby removed as counsel

on the above captioned matter.

         IT IS SO ORDERED.

         Copies to: Default List
                                                  ###
